         Case 1:21-cv-01347-JLT Document 2 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    SEBASTIAN P. BELTRAN,                                    Case No.: 1:21-cv-01347-JLT (HC)
12                        Petitioner,                          ORDER TRANSFERRING CASE TO THE
                                                               UNITED STATES DISTRICT COURT FOR
13            v.                                               THE CENTRAL DISTRICT OF CALIFORNIA
14    B. CATES, Warden,
15                        Respondent.
16

17           The federal venue statute requires that a civil action, other than one based on diversity

18   jurisdiction, be brought only in “(1) a judicial district in which any defendant resides, if all

19   defendants are residents of the State in which the district is located, (2) a judicial district in which

20   a substantial part of the events or omissions giving rise to the claim occurred, or a substantial part

21   of property that is the subject of the action is situated, or (3) if there is no district in which an action

22   may otherwise be brought as provided in this section, any judicial district in which any defendant

23   is subject to the court’s personal jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

24           In this case, the petitioner is challenging a conviction from San Bernardino County, which

25   is in the Central District of California. Therefore, the petition should have been filed in the United

26   States District Court for the Central District of California. In the interest of justice, a federal court

27   may transfer a case filed in the wrong district to the correct district. See 28 U.S.C. § 1406(a);

28   Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir. 1974).
                                                           1
         Case 1:21-cv-01347-JLT Document 2 Filed 09/10/21 Page 2 of 2


 1          Accordingly, the Court ORDERS that this matter is transferred to the United States District

 2   Court for the Central District of California.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     September 9, 2021                             _ /s/ Jennifer L. Thurston
                                                     CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
